— Order unanimously affirmed, with costs. Memorandum: Special Term properly vacated that portion of its prior order which imposed a time limitation for respondent condemnees to file a claim for compensation and provided a new period of limitations. Where a party’s rights will be affected by an order, the successful party must serve a copy of the order on the adverse party in order to give it validity (McCormick v Mars Assoc., 25 AD2d 433; see, also, Siegel, NY Prac, § 250, p 309; 2A Weinstein-Korn-Miller, NY Civ Prac, par 2220.02; 2 Carmody-Wait 2d, NY Prac, § 8:105, p 124). The court’s finding that respondents were not served with a copy of the prior order is supported by the evidence. 1i In addition, there is nothing to indicate that the condemnor complied with the statutory requirement that it serve the condemnees with a notice of acquisition directing them to file a claim within a one-year period (EDPL 502, subd [B], par [4]; 17 Carmody-Wait 2d, NY Prac, §§ 108:130, 108:131, pp 614-617). (Appeal from order of Supreme Court, Monroe County, Rosenbloom, J. — Eminent Domain Procedure Law.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.